Exhibit 10.4

EMPLOYMENT AGREEMENT

The Parties to this Employment Agreement (“Agreement”) are PacifiCorp and its
related and affiliated entities, including, without limitation, ScottishPower
(all collectively referred to herein as the “Company”), and Michael J. Pittman
(“Executive”). The Parties enter into this Agreement in consideration of the
mutual covenants described in the Agreement to continue and formalize
Executive’s employment on the following terms:

1.       Employment. The Company hereby continues to employ the executive as
Group Director Human Resources, ScottishPower, and Senior Vice President,
PacifiCorp, and Executive accepts such continued employment on the terms and
conditions set forth in this Agreement. In consideration of execution of this
Agreement, Executive agrees, except as may be provided under existing employee
benefit plans for which he may be eligible or as expressly stated hereunder, to
waive all rights under any employment agreements of any kind that may have
existed between Executive and the Company prior to this Agreement and
acknowledges that this Agreement shall supersede all rights he may have under
any such agreements.

2.       Executive’s Duties. During the term of this Agreement, Executive shall
faithfully and diligently perform all acts and duties as are consistent with his
position and as ScottishPower’s Chief Executive Officer and Board of Directors
(the “Board”) shall reasonably direct, including, but not limited to, strategic
planning, implementation of business objectives, and supervision of day-to-day
business affairs of the Company. Executive shall devote his full professional
time, energy, and skill to his position as is reasonably required for the
performance of his duties.

3.

Annual Salary and Bonus.

(a)      Base Salary. The Company shall pay the Executive a base salary of
$27,083.33 per month ($325,000 annualized), payable in equal periodic
installments in accordance with the Company’s customary practices (the “Base
Salary”). The amount of the Base Salary shall be reviewed annually and may be
increased from time to time in the sole discretion of the Company’s Remuneration
Committee and the Board.

(b)      Bonus Opportunity. Executive shall be eligible to receive an annual
bonus (the “Annual Bonus”), which will be determined based upon Executive’s
achievement of performance goals to be established by the ScottishPower Chief
Executive Officer and the Board and as described and calculated as set forth in
the Company’s annual incentive plan (“AIP”), provided he satisfies the
requirements of the AIP, and subject to the terms and conditions set forth in
the AIP. Executive’s performance goals will be reviewed annually by the Board
and adjusted in a manner consistent with performance goals for other Company
executives subject to the AIP. Executive’s maximum Annual Bonus opportunity
shall be 100% of Base Salary, unless otherwise modified by the Remuneration
Committee.

(c)      Long-Term Incentive Plan. Executive will be eligible to receive
long-term incentive compensation pursuant to the terms of the ScottishPower
Long-Term Incentive Plan (“ScottishPower LTIP”) as amended from time to time,
commensurate with Executive’s level within the Company and subject to the
discretion and approval of the Remuneration Committee. Awards granted under this
plan are calibrated based on Executive’s Base Salary at the time of the award.



 

1

 

 


--------------------------------------------------------------------------------



(d)      Long-Term Incentives and Stock Options. Executive will retain the
restricted stock and stock options he has been awarded prior to the Effective
Date (as defined in Section 5) under the PacifiCorp Stock Incentive Plan
(“LTIP”) and under the ScottishPower LTIP and the ScottishPower Executive Stock
Option Plan (“ScottishPower ExSOP”). All grants of restricted stock and stock
options previously awarded to Executive under those plans will be retained and
will continue to vest as long as Executive maintains his employment with the
Company pursuant to the terms applicable to those awards. Any future grants to
Executive under the ScottishPower LTIP will be awarded based on applicable plan
rules as amended from time to time and as applicable to other ScottishPower
executives at the same organizational level.

4.

Benefits and Reimbursement.

(a)      Vacation and Sick Leave. Executive shall be entitled to paid annual
vacation and paid PacifiCorp holidays and sick leave in accordance with
PacifiCorp’s standard policies applicable to other senior level executive
employees.

(b)      Benefit Plans. Executive shall be entitled to participate in
PacifiCorp’s employee benefit plans, to the extent such plans are available to
other senior level executives of PacifiCorp, including, without limitation,
group medical, dental and vision coverage, employee stock ownership and
retirement plans, life insurance and a 401(k) plan and salary continuation for
sick and vacation days and holidays. The Company shall fund these benefits to
the extent funded for similarly-situated executives employed by PacifiCorp.

(c)      Reimbursed Business Expenses. ScottishPower shall reimburse Executive
for expenses and disbursements reasonably incurred by Executive in the
performance of his duties in accordance with applicable policies.

(d)      Supplemental Executive Retirement Benefit. Executive shall be eligible
to receive a supplemental retirement benefit from the Company consistent with
the supplemental retirement benefit provided to other PacifiCorp executives,
subject to the terms of the PacifiCorp Supplemental Executive Retirement Plan as
amended from time to time. This benefit may be offset by retirement benefits
payable for from the PacifiCorp Retirement Plan.

(e)      Executive Compensation Reduction Plan. Consistent with other PacifiCorp
executives, Executive shall be eligible to participate in a deferred
compensation arrangement pursuant to the Company’s Compensation Reduction Plan,
subject to the terms of the plan as amended from time to time.

(f)       Vehicle Allowance. Executive shall be eligible for a monthly vehicle
allowance of $750 ($9,000 annualized).

5.        Term of Agreement. Executive’s employment shall continue pursuant to
the terms of this Agreement, which shall take effect on the date of execution of
this Agreement by Executive (the “Effective Date”) and this Agreement shall
continue indefinitely until Executive attains age 65, unless it is earlier
terminated by either Party pursuant to the terms of this Agreement, and subject
to the provisions of Section 7. The Parties acknowledge that certain
obligations, if applicable, shall survive beyond the term of this Agreement,
including, without limitation, severance obligations and obligations of
nondisclosure and noncompetition and nonsolicitation.



 

2

 


--------------------------------------------------------------------------------



6.

Termination.

 

(a)

Termination Upon Death or Disability.

(i) Death. Executive’s employment shall terminate in the event of his death and
no additional Base Salary or severance pay and/or benefits will be paid as of
the date of termination, except as provided in any applicable benefit plan(s)
for which Executive may be eligible. Executive shall be eligible for Annual
Bonus compensation subject to the terms and conditions of the AIP although the
Company shall calculate any amounts due in the manner described in Section
6(e)(i) below.

(ii) Disability. For purposes of this Agreement, and to the extent permitted by
law, “Disability” shall mean Executive’s qualification to receive both
short-term disability benefits under the Company’s Short-Term Disability plan
(during the first 12 months of Disability) and Executive’s qualification to
receive long-term disability benefits pursuant to PacifiCorp’s long-term
disability plan. Executive’s active employment shall terminate in the event that
Executive is unable to perform his essential job functions with or without
reasonable accommodation as a result of Disability, although the Company shall
continue to pay Executive his Base Salary and Annual Bonus compensation pursuant
to the terms of the AIP, and benefits as provided in Section 6(a)(iii).

(iii) Under the terms of this Agreement, Executive shall be eligible for both
short-term disability (STD) and long-term disability (LTD). STD will be paid at
100% for twelve months for non-occupational illness or injury. If Executive
continues to be disabled beyond the STD period, Executive may qualify for
long-term disability (LTD) benefits of up to 65% of pre-disability base earnings
up to a $20,000 per month cap. Executive will also be eligible for Company
funded disability benefits for the amount in excess of $20,000 in order to
ensure Executive receives benefits of up to 65% of Executive’s pre-disability
earnings. Other disability benefits and income from other sources offset these
benefits. STD and LTD cover both on- and off-the-job injuries.

(b)      Termination Without Severance Pay or Benefits. Except for any
resignation following Relocation as defined in Section 6(c) or a “Material
Alteration” as defined in Section 6(d) below, no severance pay or benefits shall
be due or owing to Executive in the event of Executive’s resignation. Likewise,
in the event of Executive’s termination for “Cause” as defined herein, no
severance pay or benefits shall be due or owing. “Cause,” for the purposes of
this Agreement, shall mean termination of Executive from employment because of:

(i) the willful and continued failure by Executive to substantially perform his
assigned duties with the Company after a written demand for substantial
performance is delivered to Executive by the Company, which demand specifically
identifies the manner in which the Company believes that Executive has not
substantially performed his duties, or

(ii) the willful engaging by Executive in conduct which is demonstrably and
materially injurious to the Company, monetarily or otherwise. For purposes of
the Cause

 

3

 


--------------------------------------------------------------------------------



definition set forth in this Section, no act, or failure to act, on the part of
Executive shall be deemed “willful” unless done, or omitted to be done, by
Executive without good faith or without reasonable belief that the action or
omission was in the best interest of the Company. A determination that
termination is for Cause or not for Cause under this Agreement shall be binding
on all employee benefit plans of the Company and shall be subject to review
under Section 10 of this Agreement.

(c)      Relocation. If Executive’s position is relocated 50 miles or more from
his Portland-area office, Executive will be eligible to resign by written notice
delivered to the Company within 60 days of notification of the relocation and
receive severance pay and benefits as described in Section 6(e)(i)-(v), subject
to his compliance with Section 7.

(d)      Material Alteration. If Executive is subject to a Material Alteration
in compensation or assignment, as defined herein, Executive will be eligible to
resign by written notice delivered to the Company within 60 days of notification
of the Material Alteration and receive severance pay and benefits as described
in Section 6(e)(i)-(v), subject to his compliance with Section 7.

(i) A Material Alteration in compensation occurs when Executive’s Base Salary or
maximum Annual Bonus opportunity is decreased.

(ii) A Material Alteration in assignment occurs when there is a material
reduction in the scope of Executive’s duties and responsibilities; or there is a
material reduction in Executive’s authority.

(e)      Severance Compensation. If Executive’s employment is terminated by the
Company for reasons other than for “Cause” as described herein, in the event of
the Company’s material breach of the terms of this Agreement, Executive will
receive the severance pay and benefits described in subsections (i)-(v) below.
Subject to the terms of this Section 6 and in addition to any payments Executive
may be eligible to receive pursuant to Section 7, the Company shall provide
Executive with severance pay and benefits as follows:

(i) Subject to the offset provisions as specified in (ii) below, Executive shall
receive an amount equal to a one-year continuation of Executive’s vehicle
allowance, an amount equal to one year of Executive’s then-current Base Salary,
and an amount equal to one year’s Annual Bonus payment calculated as specified
by the AIP, except that the individual performance component shall not be
considered and the bonus amount shall instead be calculated based fifty percent
on ScottishPower’s performance, and fifty percent on the performance of the
Executive’s Business Unit/Function as that term is defined by the AIP. In the
event that the Company elects to provide a greater level of severance pay and/or
benefits to U.S. or U.K. executives who are also members of the Executive Team,
Executive will be eligible for severance pay and/or benefits calculated under
the same formula or terms as applicable to other such U.S. or U.K. Executive
Team members. Severance pay shall be paid to Executive on regular Company pay
dates or as otherwise agreed by the Parties, but shall in no event be paid until
Executive has complied with subsection (iii) below. Furthermore, the amount
equal to the Annual Bonus award, if any, shall be paid at the time the Company
pays such awards to executives actively employed by the Company. The Company
shall also continue to provide Executive with employer-subsidized coverage under
the group health plan in which he was enrolled at the time of termination for a
period of six months following the termination date.

 

4

 


--------------------------------------------------------------------------------



Subject to the plans described in Section 4 above and all other compensation and
benefit plans, these severance pay and benefits are in lieu of and supersede any
other severance pay or benefits under any policy, plan or practice maintained by
the Company, and are contingent upon Executive’s compliance with the material
terms of this Agreement, including subparagraph (ii) below.

(ii) If Executive commences alternative employment within the first six months
following termination from employment, Executive’s severance pay and benefits
shall not be offset by the base salary Executive receives from the alternative
employment. If Executive commences alternative employment after the first six
months following termination of employment, any remaining severance pay for
which Executive may be eligible will be reduced by any base salary or prepaid or
prorated bonus payment Executive receives from the alternate employment for the
remainder of the period during which Executive is scheduled to receive severance
pay.

(iii) Upon the Company’s request, Executive will execute or re-execute and abide
by a Confidentiality, Noncompetition and Nonsolicitation Agreement in a form
that is identical or substantially similar to the Agreement that is attached as
Attachment 1 to this Agreement. As an additional term and condition of receipt
of any severance pay or benefits, Executive agrees that he shall enter into a
general release of all claims against the Company in the form of Attachment 2.
Executive’s failure or refusal to comply with this provision shall cause him to
forfeit any right to severance pay or benefits. The Company shall not pay any
severance pay to Executive, and no severance pay shall be deemed owing to him,
until he has executed agreements in the form of Attachment 1 and Attachment 2,
and any statutory revocation period applicable to Attachment 2 has expired.

(iv) Upon Executive’s termination, subject to and in accordance with the rules
of the Plan, the Company shall recommend to the Trustee that the vesting of any
payout from the ScottishPower ExSOP be accelerated by prorating the award based
on participation. Additionally, subject to and in accordance with the rules of
the Plan, Executive shall continue to participate in the ScottishPower LTIP for
the remainder of the performance cycle applicable to any ScottishPower LTIP
awards he has been granted prior to his termination. Any actual awards under the
ScottishPower LTIP or the ScottishPower ExSOP shall be deemed payable, if
applicable, at the end of the performance cycle and under the terms of the
applicable plan. Any awards previously granted under the LTIP, including
Restricted Stock and Stock Options, shall immediately vest and Executive shall
have 90 days in which to exercise.

(v) Outplacement Services. If Executive has not secured alternate employment,
the Company shall provide Executive with outplacement resources at its expense
subject to a cap of $10,000, for a period of two years to assist Executive in
securing employment.

(f)       Return of Property. Executive agrees that on his last day of
employment with the Company, he will return all property belonging to the
Company, including, but not limited to, all documents, business machines,
computers, computer hardware and software programs, computer data, equipment,
keys, card keys, credit cards and other Company-owned property.

 

5

 


--------------------------------------------------------------------------------



7.        Notice of Termination.

(a)      If the Company terminates this Agreement for reasons other than Cause
as defined in Section 6, the Company agrees to provide Executive with reasonable
written notice of such termination of not less than 60 days. Executive likewise
agrees that he will give the Company reasonable written notice of not less than
60 days of any resignation by him, including but not limited to any resignation
based on Material Alteration or Relocation as defined in Section 6 of this
Agreement. If notice of termination is given by Executive, then the Parties may
agree to waive the notice requirement and permit Executive to leave employment
earlier, but otherwise the Agreement will terminate on the notice date provided
by the party terminating the Agreement (the “Last Workday”). The Company’s
waiver of the Transition Period (as defined below) under such circumstances
shall not constitute a Material Alteration under Section 6 of this Agreement.

(b)      During any period after notice of termination or resignation has
issued, but prior to Executive’s Last Workday (the “Transition Period”),
Executive agrees to maintain a satisfactory level of performance and to act in
the best interests of the Company. During the Transition Period, Company shall
continue to pay Executive the Base Salary at the rate he was receiving when the
notice of termination or resignation issued, and the Company shall continue to
provide Executive with the same benefits as provided in Sections 3 and 4 through
the Last Workday.

(c)      If Executive performs job duties for the Company during the Transition
Period, any severance pay or Annual Bonus payment to which he may be entitled
pursuant to Section 6(e) will not be calculated until Executive’s Last Workday.
If Company waives the Transition Period altogether, Executive will not be
entitled to any compensation or benefits except as is otherwise entitled
pursuant to Section 6 of this Agreement.

(d)      The parties agree that upon notice of termination of this Agreement by
either party, Executive will immediately tender his resignation from any Company
boards of which he is a member.

8.       Confidentiality, Non-Competition and Non-Solicitation. Executive agrees
that he will enter into and abide by the Confidentiality, Noncompetition and
Nonsolicitation Agreement that is attached as Attachment 1 and to execute an
identical or a substantially similar form in the event Executive receives
severance compensation at the time of termination. For any period that Executive
is restricted from employment, the Company agrees to pay Executive severance
compensation for that period equal to Executive’s base salary, target bonus and
vehicle allowance in effect at the time of termination. This severance shall be
subject to the terms of paragraph 6 (e) (iii) and in lieu of, not in addition
to, any severance for which Executive is otherwise eligible under Section 6 of
this Agreement.

9.        Assistance in Defense of Litigation or Claims. Executive agrees to
provide reasonable assistance in any litigation or legal claims involving the
Company in which his knowledge or testimony may be reasonably necessary to
assist the Company in its defense of such claim or litigation. Such assistance
will be provided by Executive without additional compensation during any period
in which he is receiving severance pay and benefits pursuant to Section 6(e) of
this Agreement. During such other times, the Company will pay Executive for such
assistance at a per diem rate that is consistent with Executive’s Base Salary at
the time of termination. The Company will reimburse Executive for reasonable
expenses incidental to this assistance approved in advance by the Company and
will reasonably accommodate Executive’s scheduling needs, including any
employment obligations he may have.



 

6

 


--------------------------------------------------------------------------------



10.     Dispute Resolution. Executive and the Company agree that any dispute or
claim concerning the interpretation or construction of this Agreement, or
arising from Executive’s employment with or termination of employment from the
Company, including but not limited to any dispute relating to any compensation,
benefits, or severance pay, shall be fully and finally resolved by confidential
mediation or, if unsuccessful, by binding confidential arbitration. This
agreement to arbitrate extends to all statutory claims under any federal, state
or local law including, without limitation, all claims for unpaid wages,
benefits, or discrimination of any kind. All substantive rights under any
statute or law, including the common law, relating to employment shall be
available in any arbitration proceeding under this provision and the arbitrator
shall apply the same standard of review and burden of proof as would be
applicable in a court of law for each individual claim that is asserted, subject
to the following: If the Company terminates the Agreement on the basis of
“Cause” as defined in Section 6, the Company shall have the burden of proving
that such Cause exists. Likewise, if Executive terminates the Agreement on the
basis of the Company’s breach, or resigns based on a Material Alteration or
Relocation pursuant to Section 6, Executive shall bear the burden of proof of
showing that such breach occurred or that his resignation satisfied the
requirements of Section 6, such that he is eligible to receive severance pay or
benefits. The arbitration shall be governed by the rules of the American
Arbitration Association (“AAA”) or such other rules as agreed to by the parties.
The arbitration shall be held before an AAA arbitrator selected pursuant to AAA
rules, or before such other arbitrator or arbitration service as may be agreed
upon by the Parties. As required by Oregon law, the Company shall bear the costs
of the arbitration; provided, that each party shall be responsible for its
attorney’s fees. The decision of the arbitrator shall be final and binding on
all Parties. However, nothing in this Section shall preclude an action for
equitable relief and other relief for enforcement of any non-disclosure,
non-solicitation or non-competition obligations that Executive may have under
this Agreement, including Attachment 1, or under applicable law.

11.     Entire Agreement. This Agreement contains the entire agreement between
the Parties concerning the subject matters discussed in this Agreement and
supersedes any discussions, understandings, agreements, representations or
warranties of any kind, whether written or oral. Any modification of this
Agreement shall be effective only if in writing and signed by each party or its
duly authorized representative. The terms of this Agreement are contractual and
not mere recitals. If any provision of this Agreement shall be held invalid in
whole or in part for any reason, such invalidity shall not affect the remainder
of this Agreement.

12.     Severability. In the event of any provision of this Agreement shall be
held invalid or unenforceable by reason of law, such invalidity or inability to
enforce shall attach only to such provision(s) and shall not affect or render
invalid or unenforceable any other provision of this Agreement.

13.     Oregon Law. This Agreement shall be construed in accordance with the
laws of the State of Oregon (without regard to the conflicts of laws provisions
thereof).

14.     Good Faith and Fair Dealing. The parties hereto agree to act in good
faith and with fair dealing with one another in the interpretation, execution,
performance and implementation of the terms and provisions of this Agreement.

 

7

 


--------------------------------------------------------------------------------



15.     Directors and Officers Liability Insurance. The Company will provide and
maintain Directors and Officers liability insurance coverage in respect of the
period for which the Executive is a Director or Officer of the Company at such
levels, for such risks, subject to such terms, and for such period after the
Executive ceases to be a Director or Officer of the Company, as the Company
provides and maintains for its Directors and Officers generally each year
thereafter, including such self insurance coverage as the Company makes
available or obtains on behalf of itself, it Directors and/or Officers. The
benefit of this provision shall continue regardless of the cause of termination
of employment.

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the
9th day of December, 2004.

 

The Company

 

 

By 


/s/ Ian Russell

 

 

/s/ Michael J. Pittman

 



--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------

Name: 

IAN RUSSELL

 

 

Michael J. Pittman

Title:

CEO

 

 

 

 

Attachment 1:

Confidentiality, Noncompetition and Nonsolicitation Agreement

Attachment 2:

Release of all claims

 

8

 


--------------------------------------------------------------------------------